762 F.2d 1005
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ELZIE ADKINS, PETITIONER,v.U.S. DEPARTMENT OF LABOR AND BENEFITS REVIEW BOARD, RESPONDENTS.
NO. 84-3920
United States Court of Appeals, Sixth Circuit.
4/4/85

ORDER
BEFORE:  ENGEL, MARTIN, and JONES, Circuit Judges.


1
This matter is before the Court upon consideration of the respondents' motion to dismiss the petition for review filed November 14, 1984, from the August 23, 1984, order of the Benefits Review Board.  Petitioner has filed to respond.


2
Rule 15(a), Federal Rules of Appellate Procedure, provides for review of an administrative agency within the time prescribed by the applicable administrative law.  The provisions for appeal from a decision in cases arising under the Black Lung Benefits Act, 30 U.S.C. Sec. 932(a) are set forth in the Longshoremen's and Harbor Workers' Compensation Act, 33 U.S.C. Sec. 921(c).  Section 921(c) provides in relevant part that any person adversely affected by a final order of the Benefits Review Board may obtain review of that order within 60 days in the appropriate United States court of appeals.  Rule 26(b), Federal Rules of Appellate Procedure, prohibits a court of appeals from enlarging the time for appeal from an administrative agency.  Further, the doctrine of excusable neglect, available in untimely appeals from the district court, is not statutorily permitted in Black Lung cases.  Blevins v. Director, Office of Workers' Compensation, 683 F.2d 141, 142 (6th Cir. 1982).  The petition for review filed November 14, 1984, from the August 23, 1984, order of the Benefits Review Board was filed 23 days late.


3
It is ORDERED that the motion to dismiss the petition for review be granted and the petition be and it hereby is dismissed.